Banco Bradesco S.A. December 31, 2014 List of the Main Subsidiaries Exhibit 8.1 Subsidiary Jurisdiction of Incorporation Names Under which Business is Conducted 1 Banco Alvorada S.A Salvador - BA – Brazil Banco Alvorada 2 Banco Bradesco BBI S.A. Osasco - SP - Brazil Bradesco BBI 3 Banco Boavista Interatlântico S.A. Osasco – SP - Brazil Boavista 4 Banco Bradesco Argentina S.A. Buenos Aires – Argentina Bradesco Argentina 5 Banco Bradesco Europa S.A. Luxembourg – G. Ducado Bradesco Luxembourg Luxembourg 6 Banco Bradesco S.A. Grand Cayman Branch Cayman Islands Bradesco Grand Cayman Branch 7 Banco Bradesco New York Branch New York – EUA Bradesco New York Branch 8 Banco Bradesco Financiamentos S.A. Osasco – SP - Brazil Bradesco Financiamentos 9 Bradesco Argentina de Seguros S.A Buenos Aires – Argentina Bradesco Argentina de Seguros 10 Bradesco Auto/RE Companhia de Seguros Rio de Janeiro - Brazil Bradesco Auto/RE 11 Bradesco Capitalização S.A. São Paulo - Brazil Bradesco Capitalização 12 Bradesco Administradora de Consórcios Ltda. Osasco – SP - Brazil Bradesco Consórcios 13 Bradesco Leasing S.A. Arrendamento Mercantil Osasco – SP - Brazil Bradesco Leasing 14 Bradesco S.A. Corretora de Títulos e Valores Mobiliários São Paulo – Brazil Bradesco Corretora 15 Bradesco Saúde S.A. Rio de Janeiro – Brazil Bradesco Saúde 16 Bradesco Securities, Inc. New York – USA Bradesco Securities 17 Bradesco Seguros S.A. São Paulo – Brazil Bradesco Seguros 18 Bradesco Vida e Previdência S.A. Osasco – SP - Brazil Bradesco Previdência 19 Bradescor Corretora de Seguros Ltda. Osasco – SP - Brazil Bradescor 20 BRAM – Bradesco Asset Management S.A. DTVM São Paulo – Brazil BRAM 21 Cia. Securitizadora de Créditos Financeiros Rubi Osasco – SP - Brazil Rubi 22 Atlântica Companhia de Seguros Rio de Janeiro – Brazil Atlântica Seguros 23 União Participações Ltda. Osasco – SP - Brazil União 24 Bradesplan Participações Ltda. Osasco - SP – Brazil Bradesplan 25 Banco Bradesco Cartões S.A. Osasco - SP – Brazil Bradesco Cartões 26 Tempo Serviços Ltda. Uberlândia – MG – Brazil Tempo Serviços 27 Banco CBSS S.A. Barueri - SP – Brazil CBSS 28 Bradseg Participações S.A. Osasco - SP – Brazil Bradseg 29 Banco Bradescard S.A. São Paulo – Brazil Banco Bradescard 30 Ágora Corretora de Títulos e Valores Mobiliários S.A. Rio de janeiro – Brazil Ágora 31 Odontoprev S.A. Barueri - SP – Brazil Odontoprev 32 Banco Bradesco BERJ S.A. Rio de janeiro – Brazil BERJ
